 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00087-JAD-PAL
 4
                   Plaintiff,
 5                                                   ORDER
            v.
 6                                                     ECF No. 60
     MICHAEL COLLINSWORTH,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Thursday,

11   December 20, 2018 at 11:00 a.m., be vacated and continued to ___________________
                                                                  February 4, 2019, at at the
12   hour of ___:___
     the hour  of 9:30__.m.
                        a.m.

13         DATED
          DATED   this14th
                this   ___ day
                           day of December,
                                  December,2018.
                                            2018.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
